Citation Nr: 0113898	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability arising 
from a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1965 to May 1966 and on active duty from March 18, 1968 to 
May 16, 1968, with the United States Air Force Reserves.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes to the Board on appeal from a January 2000 
rating decision of the RO in New Orleans, Louisiana, which 
denied service connection for a disability resulting from a 
back condition.  The veteran expressed his disagreement with 
this decision in a NOD filed in April 2000.  A SOC was issued 
in May 2000, and the appeal was perfected in July 2000.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2. There is clear and unmistakable evidence that the 
veteran had a back injury prior to his entry into active duty 
service.

3. Residuals of the veteran's preexisting back condition 
did not increase in severity during military service.


CONCLUSION OF LAW

The veteran's back condition clearly and unmistakably pre-
exited service and was not aggravated by military service.  
38 U.S.C.A. §§ 101(16), 1111 (West 1991 & Supp. 2000); 
 38 C.F.R. §§  3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Factual Background

The service medical records from the period of active duty 
for training from November 1965 to May 1966 are negative for 
any complaints or findings of back problems.  The veteran 
entered a period of active duty on March 18, 1968.  The 
medical records from this period of service show that on 
March 19, 1968, the veteran complained of "mid low back 
pain."  The examiner noted a "history of back problems on 
X-ray when looking for a job."  Left paraspinal spasm and 
negative straight leg raising were noted.  X-rays were 
planned, and later that same day it was noted that the back 
pain continued and that the veteran needed to be admitted to 
the hospital the following day.  The records reflect that on 
March 20 he was admitted to the US Air Force Hospital at 
Laredo Air Force Base as a result of these complaints.  X-
rays taken on March 20, 1968, showed irregular lamina L5, 
spondylolysis at L5 on left oblique and laterals, 
spondylolisthesis negligent to slight.  An X-ray report dated 
March 22, 1968, noted the following:  "Films of the 
lumbosacral spine demonstrate bilateral L5 spondylolysis.  No 
fractures are seen.  There is a suggestion of a minimal 
spondylolisthesis amounting to 1 to 2 mm.  No other 
abnormalities are seen." He was transferred to the Wilford 
Hall USAF Hospital on April 10, 1968.  A narrative summary 
dated April 1968, prepared in connection with the veteran's 
transfer from the hospital to Wilford Hall for outpatient 
evaluation, reports the following:

The patient is a 22-year-old male who has 
had frequent back pain in the past.  He 
suffered an injury to his back when a 
horse stepped on his lower spine in his 
teens.  He has been rejected on a work 
physical in the past because of a defect 
seen on his spine x-rays.  The patient's 
most recent pain has been intermittent 
for the past five months and has 
gradually increased in severity.

A report prepared by Wilford Hall, dated in April 1968, in 
connection with the veteran's presentation to the Medical 
Board, stated that the veteran reported a history of 
intermittent low back pain "since about 12 to 13 years of 
age."  The report further states:

About six months ago, the patient was 
thrown from and stepped on by a horse, 
producing immediate low back pain.  At 
this time he states it is very difficult 
to move, especially bending forward.  
This pain persisted for about one week 
and then gradually subsided.  He sought 
no medical relief at that time and 
continued duty at his base.  Since this 
accident, he has noted intermittent low 
back pain, especially after prolonged 
activity, or when arising from a sitting 
position.

The narrative also presents the findings from physical 
examination of the veteran: 

General physical examination on admission 
was within the limits of normal.  The 
physical examination of the back revealed 
a somewhat lordotic, straight spine to 
inspection.  The patient could forward 
flex and touch his toes, and do deep knee 
bends and duck waddle without difficulty.  
Lateral bends and rotation did not 
produce back pain.  Leg lengths, thigh 
and calf measurements were equal.  There 
was a mild amount of bilateral 
paravertebral muscle spasm, which relaxed 
when the patient assumed the prone 
position; no step-off deformity was 
palpable.  Straight leg raising to 90 
degrees did not produce discomfort.  Deep 
tendon reflexes were all intact and equal 
bilaterally.  Sensation was normal and 
there was no muscle strength loss.

The final diagnosis was:

(1)  Grade I spondylolisthesis, secondary 
to developmental anomalies of the 
vertebra at L-5, manifested on x-ray by 
the changes described above, and 
characterized by intermittent 
symptomatology as described.

(2)  Acute lumbosacral strain, secondary 
to Diagnosis #1, manifested by acute 
episode of back pain for which the 
patient was hospitalized and from which 
the patient has recovered and is 
currently asymptomatic.

Immediately following the diagnosis section, the report 
includes the following paragraph:

LOD:    Diagnosis #1 - no, EPTS - yes.
             Diagnosis #2 - yes - 
resolved.

The report recommended that the veteran be discharged as the 
findings of examination revealed:

. . . his physical capability is not 
compatible with military standards.  We 
expect no change in his condition which 
will affect his eligibility for military 
service within the next five years.  It 
is recommended that the patient receive 
an EPTS discharge for the above 
condition.

The veteran's report of discharge, Form DD 214, shows he was 
released from service in May 1968 due to physical disability.

A thorough review of the evidence of record reveals that no 
other medical records have been associated with the claims 
file.  Moreover, the veteran has not identified any 
healthcare providers who have treated his back condition 
since his separation from service.  In fact on his claim 
form, he indicated that no civilian physician or military 
facility had treated him for this condition since his 
separation from service.

II. Analysis

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the veteran's service medical records 
have been obtained and associated with the claims file, and 
that there have been no assertions by the veteran or his 
representative that additional relevant records exist and are 
available.  Moreover, it appears that the RO has informed the 
veteran, by means of the statement of the case issued during 
the course of this appeal, of that evidence which would be 
necessary to substantiate the claim.  The veteran has 
requested that he be scheduled for a VA examination to 
determine the current status of his back disorder.  However, 
medical findings with respect to a current back disorder 
would not provide any useful information regarding whether 
that back disorder increased in severity during a period of 
service over 30 years previously.  Accordingly, VA has met 
its duty to assist in developing the facts pertinent to this 
claim pursuant to the provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, and that no further 
development in this regard is required.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (2000).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2000).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is dues to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(2000).

A.  Back Disorder Existed Prior to Service

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service.;  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The law 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities or disorders noted 
at the time of examination, acceptance and enrollment, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137 (West 1991).  38 C.F.R. § 3.304(b) (2000).  

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
burden of proof is on the government to rebut the presumption 
of soundness by producing clear and unmistakable evidence 
that the injury or disability existed prior to service.  See 
Kinnaman v. Prinicipi, 4 Vet. App. 20, 27 (1993).

After a thorough review of the record, the Board concludes 
that clear and unmistakable evidence demonstrates that the 
veteran had a preexisting back disorder at the time he 
entered into active duty service.  The veteran entered a 
period of active duty on March 18, 1968.  The Board notes 
that a report from the veteran's entrance physical 
examination on or prior to March 18 is not associated with 
the claims file, although such an examination may not have 
taken place.  Therefore, the veteran is presumed to have been 
in sound condition upon entrance on March 18.  However, the 
medical evidence that has been associated with the claims 
file clearly shows that the veteran's back condition existed 
prior to his entry into service.  Not only did the veteran 
himself report a back injury prior to this period of service, 
but he was seen for back complaints on March 19, the day 
after his entry into active duty, and a congenital back 
disorder was diagnosed.  In April 1968 the veteran stated to 
service medical personnel at the USAF Hospital at the Laredo 
AFB that he injured his back as a teenager when a horse 
stepped on his lower spine.  Later, while at Wilford Hall, 
the veteran claimed that he experienced lower back pain since 
the age of 12 or 13 years, and that six months prior [to 
April 1968] he had been thrown from and stepped on by a horse 
which produced immediate low back pain.  While the veteran 
gave conflicting statements regarding the origin of his 
preexisting back injury, these statements are consistent in 
that they both establish that the veteran did in fact sustain 
a back injury prior to entering active duty service.  The 
veteran's service medical records show that 
spondylolisthesis, secondary to developmental anomalies of 
the vertebra at L-5 was evident on x-rays in March 1968.  
Based on the medical evidence and the veteran's reported 
medical history, this condition was determined to have 
existed prior to service.  Accordingly, clear and 
unmistakable evidence shows that the veteran had a back 
disorder prior to his entry into active duty service and the 
presumption of soundness is rebutted.

B.  Aggravation of Back Disorder

As set forth above, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2000).  The presumption 
applies only when a pre-service disability increases in 
severity during service.  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).

Whether a disability underwent an increase in severity during 
service is determined based on all the evidence of record 
pertaining to the manifestations of the disability before, 
during, and after service.  38 C.F.R. § 3.306(b) (2000).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service 38 C.F.R. § 3.306(b).  It is then the burden 
of the government to rebut the presumption of service-
connection.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

"Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show an increase in disability of the veteran's preexisting 
back disorder during service.  Although the veteran sought 
treatment for complaints of back pain during service, there 
is no evidence of record indicating that this was anything 
more than a flare-up of his preexisting back injury symptoms. 
As noted in the March and April 1968 service medical records, 
the symptoms experienced by the veteran at that time were 
those of an acute lumbosacral strain, secondary to the 
spondylolisthesis, which resolved.  The narrative summary 
prepared in connection with the veteran's discharge from 
service in April 1968 clearly shows that the veteran's 
symptoms were resolved and he was asymptomatic at that time.

In the veteran's claim for service connection for a back 
condition, filed in October 1999, thirty years after 
discharge, the veteran alleges that his condition was 
aggravated by service.  However, no increase in the severity 
of this condition is shown to have occurred during his three 
months in service.  His service medical records show that the 
symptoms that occurred in service were resolved by the time 
of his discharge.  Moreover, no post service medical records 
relating to the veteran's back condition shortly after the 
veteran's discharge, which might show continued treatment 
and/or increased disability, have been associated with the 
claims file, nor has the veteran alleged that he received any 
such treatment.  The Board also notes that on his claim form 
the veteran indicated he had not sought any post service 
treatment for his back condition.

The Board concludes that the evidence of record regarding the 
veteran's back disorder before, during and after his service 
period does not support a finding that the underlying 
disorder that pre-existed service became more severe during 
service.  The finding of no increase in severity is further 
supported by the in-service treatment records and the final 
diagnosis.  Accordingly, the Board finds that a preponderance 
of the evidence is against the veteran's claim that a back 
disorder that pre-existed service was aggravated during 
active duty service.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a back disability is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

